Darden, Chief Judge
(dissenting):
The evidence at trial regarding the reasons for accused’s pretrial confinement is scanty and subject to varying interpretations. An objection by the defense counsel to testimony concerning the subject was sustained. As no issue was made below concerning its legality, we must take it to have been authorized on a proper basis. Nevertheless, the circumstances presented suggest that closer attention to the principles of United States v Jennings, 19 USCMA 88, 41 CMR 88 (1969), may have resulted in a decision not to confine the accused and eliminated the unfortunate conditions which gave rise to a number of the offenses charged.
Following the determination by the battalion commander, Lieutenant Colonel Teberg, and his company commander, Captain Pearl, that the accused was to be placed in pretrial confinement, Pearl was directed to bring accused to battalion headquarters.
As Captain Pearl walked out:
“. . . Specialist Nixon was coming towards me from Brigade Headquarters, and I asked him to come inside. He came inside and we sat down in the conference room. I informed him that it was my decision to put him in pretrial confinement and why, and I, at that time, gave him an order to get up and proceed to the jeep that was outside with the guard personnel that were going to take him to pretrial confinement. He backed off and said he wouldn’t go. I reiterated the fact I had given him a direct order. He refused to go. . . .”
Captain Pearl conferred with Major Schrader, who discussed the matter with the accused and repeated the order to get into the jeep. Accused still refused to comply with the directive. He then confronted Lieutenant Colonel Teberg, engaged in a heated argument, and refused to obey his order to enter the vehicle. As the principal opinion notes, is was only after physical force was employed that accused finally relented and agreed to enter the jeep.
The accused was taken into custody when Captain Pearl directed him to enter battalion headquarters and told him he was to be placed in pretrial confinement. Compare United States v Florence, 1 USCMA 620, 5 CMR 48 (1962), and United States v Dutcher, 7 USCMA 439, 22 CMR 229 (1956), opinion of Judge Latimer. As a prisoner, he had the continuing military duty to obey the legal orders of *486his superiors when directed to him. United States v Acosta-Vargas, 13 USCMA 388, 32 CMR 388 (1962). Captain Pearl’s order was directed, not at reducing accused to custody, but to facilitating his transportation to the stockade where he would enter pretrial confinement. From the context of his testimony, it is obvious that he sought peaceful compliance with his directive by putting the force of his office behind it, a conclusion borne out by Major Schrader’s and Lieutenant Colonel Teberg’s subsequent orders to the same effect.
In this case we do not confront a situation in which the disobedience could be punished capitally. The accused was subjected to a possible maximum penalty of dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for five years. Moreover, disobedience of orders is a direct attack on the integrity of any military system. Accused’s defiance of Captain Pearl’s authority amounted to willful disobedience of his order rather than resistance to lawful apprehension.
One may sympathize with the accused’s past fine record as well as his having been in an emotional state and, for reasons sufficient to himself, his having felt aggrieved. The military judge expressly took these conditions into consideration in adjudging a sentence to bad-conduct discharge, confinement at hard labor for one year, forfeitures, and reduction, and in recommending that accused either be confined in a Correctional Facility or that his punitive discharge be suspended. These considerations were also known to the Court of Military Review which, in reassessing the sentence, disapproved the punitive discharge. They do not, however, justify disapproval of the adequately supported findings of guilty of willful disobedience of a lawful order.
I would affirm the decision of the Court of Military Review.